This is an appeal from an order of his Honor, Judge Mauldin, granting a new trial in the case. A reading of the order convinces me that his Honor's order is based upon the law of the case. Such an order is appealable. His Honor was right in the first instance in submitting the case to the jury as to whether there was any actionable negligence on the part of the respondent. *Page 517 
Mules were in good condition when purchased at Atlanta, on January 22d; in good condition when shipped from Atlanta on January 28th; in good condition on arrival at Abbeville on January 29th; shipped by the agent at Abbeville, after being reloaded by the agent there, at 2 a. m. January the 30th. He says:
"And forwarded from my place at about 2:30 and carried into the yard, which is about a mile from my station."
He says further:
"I do not know when they left from the yard, which is a mile from my station."
The records show that they did not arrive at Hamlet until 10:30 a. m. January 31st. It was for the jury to say, under all the facts and circumstances, whether there was any negligence on the part of the respondent in delaying the shipment, or whether there was any unnecessary delay.
Order appealed from should be reversed.
MR. JUSTICE FRASER concurs.